Citation Nr: 1823684	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the issues on appeal.


FINDINGS OF FACT

1.  In correspondence dated in July 2015, the Veteran withdrew his appeal for service connection for tinnitus. 

2.  The Veteran's bilateral hearing loss was not incurred in service or manifested within one year of service and is not otherwise attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for tinnitus.  U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204(b) (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1111, 1112, 1131, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In correspondence dated in July 2015, the Veteran withdrew his appeal for service connection for bilateral hearing loss.  

The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to this claim, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.

Bilateral Hearing Loss

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  [*3]  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For certain "chronic diseases," including bilateral hearing loss (as an organic disease of the nervous system) presumptive service connection is available. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the chronic disease became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of evaluating lay evidence, to include a veteran's statements about the circumstances of his service, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge." Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In the present case, the Board finds that the Veteran has bilateral hearing loss (BHL).  During the pendency of this claim a January 2013 Disability Benefits Questionnaire (DBQ) reflects that the Veteran has current bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2017).  

The Board also finds that the Veteran was exposed to acoustic trauma during his period of active service.  The Veteran served as a cannon crewman during his active duty service in the Army. His contentions are consistent with the circumstances of his service.

However, turning to the question of whether there is a nexus, or link, between the current shown disabilities and service, the Board finds that the preponderance of the evidence is against a finding that the Veteran's BHL was incurred in service.

The Veteran contends that his BHL and tinnitus are exclusively due to his active duty service in the Army from October 1976 to October 1979.

Regarding the Veteran's BHL, in a March 2013 addendum to his January 2013 examination report the VA examiner opined that "the veteran's hearing loss is less likely as not caused by or related to active military service."  He based his opinion on several factors:  First, he noted that the service entrance examination showed "normal pure tone thresholds in both ears" as did his service separation examination with "no significant threshold shift noted in either ear at any frequency with normal hearing."  Second, while the Veteran had a tympanic membrane perforation while in service in the left ear, "no subsequent hearing loss ensued post rupture per the veteran's audiologic records."  Third, the examiner noted a history of post-military noise exposure most of the Veteran's working life as a machine operator/machinist at several manufacturing plants with irregular use of hearing protection.  

The Veteran, in his September 2013 notice of disagreement, stated that while he did  work in three manufacturing plants "there was no noise exposure in 2 of them and I was required to wear ear protection in the other one" and contrasted this evidence with the fact that he was not required to wear ear protection in his artillery unit.  The examination report noted the Veteran reported working at an electric meter production plant which the Veteran described as not noisy for a few years; as a machine operator at a part plant which was noisy and where he was required to wear ear protection; and at an engine valve manufacturer with hearing protection required.  Thus, the Board finds that there are not significant differences between the Veteran's statements in the notice of disagreement and what he reported to the VA examiner.  Further, the VA examiner considered these statements, as well as his military history, in reaching the medical conclusion that the Veteran's current hearing loss was less likely than not due to service.

As there is not a nexus between the Veteran's current disabilities and his service, so the third element of direct service connection has not been met.  

Last, the Board notes that it has considered the applicability of alternative theories of entitlement, to include presumptive service connection and continuity of symptomatology. However, as there is no evidence that the Veteran's BHL was noted during service; as the evidence, does not support a finding of continuity of symptomatology; and as there is no evidence that hearing loss was manifested to a compensable degree during the year following service, the Veteran's claim is not warranted.


ORDER

The appeal for service connection for tinnitus is dismissed.

The appeal for service connection for bilateral hearing loss is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


